Citation Nr: 1726260	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim of service connection for a bilateral foot disability (which was characterized as a bilateral foot condition).  The Veteran disagreed with this decision in September 2011.  He perfected a timely appeal in December 2011.

In March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ provide the Veteran with appropriate VCAA notice and schedule him for appropriate examination to determine the nature and etiology of his bilateral foot disability.  The AOJ issued the requested notice in April 2016 and the requested examination occurred in May 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence shows that the Veteran's bilateral foot disability, which existed prior to service, was not aggravated by active service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, and especially in light of appropriate VCAA notice being issued to the Veteran in April 2016 pursuant to the March 2016 Board remand, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection for a Bilateral Foot Disability

The Veteran contends that he incurred a bilateral foot disability during active service.  He alternatively contends that his bilateral foot disability existed prior to service and was aggravated by active service.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a bilateral foot disability.  Despite the Veteran's assertions to the contrary, the record evidence shows that his bilateral foot disability clearly and unmistakably existed prior to service and was not aggravated by active service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in September 1958, clinical evaluation was normal.  An asymptomatic second right hammertoe was noted but this was not considered disabling.  The Veteran denied all relevant pre-service medical history.

On orthopedic consult on October 7, 1958, the Veteran reported undergoing surgery on both feet 3 years earlier due to polio residuals.  The in-service examiner was "dubious" that the Veteran could undergo recruit training.  This examiner also found that the Veteran "certainly was unfit for service."  The diagnosis was pes cavus or talipes cavus.

On orthopedic consult on October 8, 1958, the Veteran complained of bilateral foot pain after 5 days of recruit training.  Physical examination showed well-healed scars on the lateral sides of the bilateral ankles.  "These scars were due to a surgical procedure to correct for the effects of polio."  The surgery occurred 4 years earlier.  The in-service examiner concluded that the Veteran was "unfit for duty."  The diagnoses were bilateral hallux valgus, hammertoes, and pes cavus.  

A Medical Board reported dated on October 14, 1958, shows that "bilaterally deformed feet (talipes cavus) were noted" on a routine physical examination of the Veteran conducted on October 7, 1958.  The Veteran reformed bilateral foot deformities since age 8 which required surgical correction.  He complained of severe bilateral foot distress on marching, standing for long periods, or doing physical training.  Physical examination showed "short, stubby feet which bear weight principally along the lateral borders," healed surgical scars on the bilateral lateral tarsal areas, very high longitudinal arches, moderate hallux valgus deformities bilaterally, a hammertoe deformity in the left second toe, heavy calluses at the bases of the fifth toes bilaterally.  The Medical Board stated, "This condition is essentially the same now as upon his entry into the service and has not been aggravated by same."  The Medical Board concluded that the Veteran's physical defect was unacceptable for continued active service.  It also recommended his discharge from active service and found his enlistment physical examination was in error in finding him physically fit for active service.  It found that the Veteran's bilateral foot disability existed prior to service, there was no evidence of in-service aggravation "by his short period of service," and it was not the proximate result of active service.  The diagnosis was bilateral pes cavus of unknown cause.

The post-service evidence also does not support granting service connection for a bilateral foot disability.  It shows instead that the Veteran's pre-existing bilateral foot disability was not aggravated by active service.  Following service separation, the Veteran had right foot surgery (partial ostectomy fourth proximal phalanx and multiple tenotomies of the extensor longus digitorum tendons of the right foot) in September 1976 and bilateral foot surgery (bunionectomies) in July 1985 to treat bilateral painful Taylor's bunions.  There were no complications noted following either of these surgical procedures.

In a January 2011 letter, J.L.C., D.P.M., stated that the Veteran had been his patient for 25 years and had been followed for multiple conditions, most recently palliative debridement of mycotic nails and symptomatic hyperkeratotic lesions.  A history of multiple foot surgeries in 1976 and 1985 was noted.  The Veteran also had "multiple soft tissue tenotomies to relax the tight extensor tendons of his feet secondary to his deformed foot structure."  Dr. J.L.C. stated that the Veteran's symptomatic hyperkeratotic lesions were secondary to persistent bony deformities of the toes.

On VA podiatry consult in October 2011, the Veteran's complaints included painful calluses on both feet and bilateral foot "pain on a regular basis while walking."  A history of foot problems "since he was 13 years old" and prior surgery, including bunion and hammertoe correction, was noted.  Physical examination of the feet showed hyperkeratotic lesions on the tips of the bilateral third toes, left fifth metatarsal base, bilateral fifth metatarsal heads, pes planus, bilateral contracted toes, some lateral deviation hallux in to the second toes bilaterally, and short square foot structure.  The assessment was bunions and hammertoes with secondary lesions.

On VA foot conditions Disability Benefits Questionnaire (DBQ) in May 2016, the Veteran's complaints included bilateral hammertoes and bunions and bilateral foot pain while walking.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Standing was limited to 30 minutes.  Walking was limited to 15-20 minutes.  Physical examination of the feet showed bilateral hammertoes in the second through fifth toes of the feet, mild or moderate bilateral hallux valgus, and bilateral foot pain resulting in less movement than normal, disturbance of locomotion, and interference with standing, bilateral foot calluses.  The Veteran regularly used a cane for ambulation and wore bilateral shoe inserts.  The VA examiner opined that the Veteran's bilateral foot disability was less likely than not related to active service.  She also opined that the Veteran's bilateral foot disability clearly and unmistakably existed prior to service and was not aggravated beyond its normal progression by active service.  The rationale for these opinions was that a review of the Veteran's service treatment records clearly showed that a bilateral foot disability predated his entry on to active service.  The rationale also was that the Veteran's service treatment records also clearly showed that there was no in-service aggravation of the pre-existing bilateral foot disability.  The diagnoses were bilateral hammertoes and bilateral hallux valgus.

The Veteran contends that he incurred a bilateral foot disability during active service or, alternatively, his pre-existing bilateral foot disability was aggravated (permanently worsened) by active service.  The record evidence does not support his assertions concerning in-service incurrence of a bilateral foot disability or in-service aggravation of a pre-existing bilateral foot disability.  It shows instead that his bilateral foot disability clearly and unmistakably existed prior to service and was not aggravated by active service.  An October 1958 Medical Board determined that the Veteran's bilateral foot disability existed prior to service and was not aggravated by service.  The Medical Board also found that the Veteran's enlistment physical examination was in error in finding him physically fit for active service.  The May 2016 VA examiner specifically opined that the Veteran's bilateral foot disability clearly and unmistakably existed prior to service and was not aggravated by active service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a bilateral foot disability, including on the basis of in-service aggravation of a pre-existing disability.  In summary, the Board finds that service connection for a bilateral foot disability is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


